Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 29 is the independent claim under consideration in this Office Action.
           Claims 30-43 are the dependent claims under consideration in this Office Action.
           Claims 1-28 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 37, there is no proper antecedent basis for the words “the compression body groove”.
          Referring to claim 42, the scope of this claim is unclear.  There seems to be a large amount of text missing from this claim.  There is a “semicolon” at the end of this claim.  This claim seems similar to original claim 19, and this may shed some light on the missing text.
          Claim 43 depends from claim 42 and is indefinite as well as it includes all the indefiniteness of claim 42.   
Remarks
          Applicant will note two different prior art documents which are relevant to claim 1.  It is important for applicant to consider these two documents, since each document brings a different “take” or viewpoint focused on the claim limitations.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claim 29 is rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Carson (2,119,222).
          Carson teaches a laundry treatment apparatus.  Carson teaches a cabinet or closet C including a door pivotable to the cabinet and useful for opening and closing the cabinet.  The door includes a support body 18 and 40 (figure 9, for example) coupled to an interior surface of the door (figure 11, for example).  A compression body or heated shoe 60 is provided for pressing a clothing article against the support body 40 and is rotatably coupled (via shaft 50) to the door or support body.  A heating unit including electrical resistance elements or heating means (from page 3, left column, lines 55-57) is provided in the compression member or shoe.  The heat is transferred along with the compression onto the garment for removing wrinkles as it is pressed against the roller or support 40 or 48.  
          Claims 29-31, 34, 38 and 40-42 is rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Park et al. (9,309,618).
          Park et al. teach a laundry treatment apparatus.  Park et al. teach a cabinet 1 including an interior portion 31 and a door 11 pivotable to the cabinet and useful for opening and closing the cabinet.  The door includes a support body 91 (figure 1, for example) coupled to an interior surface of the door.  The support body includes a compression member or panel which is taught as including two panels on the left and right 911 and 913 with a compression groove “S”, gap or spacing in between.  A compression body 93 is provided for pressing a clothing article against the support body or panel 91 and is rotatably coupled (via shafts 933) to the door or support body.  A heating unit 937 (figure 3A, for example) is provided on one heat conductive compression body 93 (via mesh 937) and a heating unit (via holes 917, same figure) is provided on the other heat conductive compression body 91. The heating units are taught as resulting in heated air or steam to be supplied to and through the mesh 937 of one compression body and then passing through the garment and then to the support plates 911 and 913 and then through the receiving space 31 (from column 5, lines 35-43).  The compression body or plates include the heating unit (holes 917) provided on the left and right panels.  Fixing unit 915 is provided with first and second support surfaces 919 (figure 3A) for supporting the left and right panels and spacing the panels or bodies away from the door. The heating unit or units include a heater source 725, exchanger source 713, 35 and blower 715 provided for generating heat when an electrical power is provided (column 3 or column 4).  The heater source is provided with a moisture supply unit 72, 743 including a heater and tank in the cabinet for supplying moisture or steam to the garment being treated (column 4).   
ALLOWABLE SUBJECT MATTER
          Claims 37 and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 32, 33, 35, 36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lundy, Peters and Kolyada illustrate cabinets including compression elements coupled to door portions with heaters.  


INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732